Per Curiam.
Clarence W. Boggs, the defendant, was charged on a warrant with refusing to submit to a test to determine the alcoholic content of his blood. He was convicted, and his operator’s license was suspended for a period of ninety days. Code § 18.1-55.1 (n). On appeal, he contends that his conviction should be reversed and the charge dismissed because the certificate of the committing justice certifying his refusal was not attached to the warrant as required by Code § 18.1-55.1 (k).
Code § 18.1-55.1 (k) does provide that “the certificate of the committing justice1 . . . shall be attached to the warrant and shall be forwarded by the committing justice ... to the court in which the *659offense of driving under the influence of intoxicants shall be tried.” And it is true that th'e certificate was not attached to the warrant when this case was tried in the trial court. But it does not follow that the defendant is entitled to dismissal because of that defect.
Under Code § 18.1-55.1 (m), the certificate of th'e committing justice is made “prima facie evidence that the defendant refused to submit to the taking of a sample of his blood to determine the alcoholic content thereof.” 2 Lacking a certificate, the Commonwealth is not entitled to the benefit of this provision of the statute. It may, however, prove the refusal by other evidence. The refusal was proved by other evidence in this case, and so we reject the defendant’s contention and affirm his conviction.

Affirmed.


 The certificate of the committing justice is required where the person from whom the blood is sought fails or refuses to execute a declaration of refusal. Code § 18.1-55.1 (j). The defendant in this case refused to execute such a declaration.


 A declaration of refusal, when executed, has the same prima facie effect as the certificate of the committing justice.